Citation Nr: 1623157	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  12-28 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS). 
 
2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease, lumbar spine. 

3.  Entitlement to a higher initial rating for left lower extremity radiculopathy (sciatic nerve) associated with degenerative disc disease, lumbar spine, currently evaluated as noncompensable prior to May 8, 2015, and 10 percent disabling beginning May 8, 2015.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to November 1971.  The Veteran's service medals include a Purple Heart, a Combat Infantry Badge, and a Bronze Star Medal with Valor device. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a Board videoconference hearing in February 2013 and a copy of that transcript is of record.

In a January 2015 decision, the Board, in relevant part, remanded the above noted issues for further development.  

The Board notes that in a February 2016 decision, the Appeals Management Center (AMC) granted a separate 10 percent rating for left lower extremity radiculopathy (sciatic nerve), effective May 8, 2015.  The Veteran has not expressed disagreement with the rating assigned or effective date assigned; however, the Board observes that the time within which to render such disagreement has not expired.  See 38 C.F.R. § 20.302(a) (West 2014).  The Board will consider the issue part and parcel of the underlying claim seeking an increased rating for the low back disability. 

Additionally, as will be discussed below, the issue of entitlement to a TDIU has been raised by the record and the issues have been recharacterized as seen on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated April 2009 to July 2012 and the March 2013 Board hearing transcript.  

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's degenerative disc disease, lumbar spine, has been manifest by forward flexion to at worst 70 degrees; a combined range of motion to at worst 190 degrees; pain; stiffness; trouble with prolonged standing, walking and sitting; trouble climbing stairs, bending and lifting overhead; difficulty rising from a seated position; sleep problems due to mild flare-ups; and trouble with dressing and yardwork.

2.  Beginning May 8, 2015, it is factually ascertainable that the Veteran's low back disability causes mild sciatic nerve involvement of the left lower extremity.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative disc disease, lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for an initial compensable rating prior to May 8, 2015, and a rating in excess of 10 percent beginning May 8, 2015 for left lower extremity radiculopathy (sciatic nerve) associated with degenerative disc disease, lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The Veteran's claim for a higher initial rating arises from disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records relevant to this claim that have not been requested or obtained. 

The Veteran was provided with VA examinations in March 2009 and May 2015.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's low back disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in February 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board is also satisfied that there has been substantial compliance with the January 2015 remand directives, which included obtaining VA treatment records and affording the Veteran another VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).
The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his service-connected low back disability is more severe than reflected in his current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's service-connected degenerative disc disease, lumbar spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, for degenerative arthritis of the spine.  Under the general rating formula for diseases and injuries of the spine a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  at Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  Id.  at Note (4).  

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id.  quoting 38 C.F.R. § 4.40.

Turning to the evidence of record, the Veteran's service treatment records are absent of any treatment of a low back disability.   

An August 2007 VA treatment record shows that the Veteran's main complaint was back pain.  The Veteran reported that his back pain was exacerbated by prolonged sitting and standing.  The Veteran reported that he has occasional leg cramps when he sits down and crosses his legs.

A February 2008 VA treatment record shows that the Veteran reported pain in the back that radiates down the left leg.  

The Veteran was afforded a VA back examination in March 2009.  The Veteran reported that if he steps wrong he will get a catch in his lower back and then cannot straighten up for two or three days.  The Veteran denied any leg symptoms.  The Veteran reported that he had had no treatment for his back since his surgery in the 1980s.  He stated that his legs cramp with prolonged walking and he has to stop for a couple of minutes and then he can walk again.  He reported that he does not have to sit down or lie down.  He reported that his back is aggravated by prolonged sitting or standing.  He reported that his back does wake him up at night, especially during minor flare-ups.  He had no incapacitating events.  He stated that most of the time he has no problems with his back other than some stiffness in the morning.  He reported that repetitive bending forward aggravated his back.  He stated that he has no walking limitations.  He had no bowel or bladder problems.  He reported that he did not use braces or other aids.  He reported that he did not take medication for his back.  

On physical examination there was a 3 1/2 inch midline scar.  It was a 1/4 inch wide.  It is well healed, nontender and was not adherent to underlying tissue.  It was not raised or depressed.  It was slightly hypopigmented.  There were no spasms noted.  There was no tenderness to palpation.  He had slight straightening of the normal lumbar lordosis.  Motor functions were 5/5 in all muscle groups in the lower extremities.  Deep tendon reflexes are 2+ to the knees and ankles bilaterally.  Toes were downgoing bilaterally.  There was no increased tone or clonus.  Sensation was intact throughout.  Straight leg raise was negative bilaterally.  The Veteran's pelvis was level.  He had a normal gait.  He performed heel toe walks without any difficulty.  On range of motion testing, forward flexion was 0 to 70 degrees.  Extension was 0 to 20 degrees.  Left and right lateral bending were 0 to 20 degrees.  Left and right rotations were 0 to 30.  There was no pain, fatigue or incoordination with repetitive motion in any plane.  

On his August 2009 notice of disagreement, the Veteran reported that his range of motion for his spinal condition was extremely limited and caused great pain on any movement.  

At the March 2013 Board hearing, the Veteran testified that he has muscle spasms every day or two to three days.  The Veteran reported that the pain radiates down his left leg.  The Veteran reported that he cannot stand or sit for long periods of time because his back gets stiff.  The Veteran reported that his back might hurt for three to four days and he will have to roll out of bed.  He reported that when he gets up in the morning he can hardly bend over or straighten up.  The Veteran reported that due to his back it is difficult to put on his pants and do yard work.  The Veteran reported that he has trouble driving long distances.  The Veteran reported that he did not have pain in his right leg, only his left.  

A January 2015 VA treatment record shows that the Veteran reported back pain now radiating down both legs.

The Veteran was afforded another VA examination in May 2015.  The Veteran reported that his current symptoms were back spasms, difficulty rising from the seated position and morning stiffness.  The Veteran reported that he sleeps an average of four to five hours per night and wakes due to dreams or the need to relieve himself.  The Veteran reported that he does not take medication for his back pain.  The Veteran reported radiation of his symptoms that travels down to his left hip to above the left knee.  The Veteran also reported that he has occasional throbbing of lateral left thigh with numbness.  On Valsalva maneuver the Veteran had an increase level of symptoms at times with a knife like sensation in his back with sneezing.  The Veteran denied loss of bladder or bowel control.  The Veteran was noted as able to drive a vehicle and able to walk 1/2 mile depending on the conditions.  Aggravating factors included prolonged sitting, standing, squatting, stooping, and bending/lifting overhead, and climbing stairs.  The Veteran did not use assistive devices.  The Veteran reported that overuse takes him out one to two days.  The Veteran reported that he walks it out and waits two to three days until it passes.  The examiner noted that this does not qualify as a "flare-up".  

On range of motion testing, flexion was 0 to 75 degrees.   Extension was 0 to 20 degrees.  Right lateral flexion was 0 to 25 degrees.  Left lateral flexion was 0 to 25 degrees.  Right lateral rotation was 0 to 30 degrees.  Left lateral rotation was 0 to 30 degrees.  The examiner noted that the Veteran's abnormal range of motion itself did not contribute to a functional loss.  Pain was noted on examination but it did not result in/cause functional loss.  The examiner noted that forward flexion, right lateral flexion, and left lateral flexion exhibited pain.  There was tenderness with increased tone/spasm of paraspinal muscles of lumbar region.  There was no additional loss of function or range of motion after three repetitions.  In regards to repeated use over time the examiner concluded that it was not logical or ethical to resolve this issue without resort to mere speculation.  The examiner explained that there was no basis for such determination lacking direct observation of a Veteran without conditions of total anonymity for a specified period of time.  The examiner noted that the Veteran had muscle spasms that did not result in abnormal gait or abnormal spinal contour.  The Veteran also had tenderness with increased tone/spasm of paraspinal muscles of lumbar region that did not result in abnormal gait or abnormal spinal contour.  The Veteran did not have guarding.  

Muscle strength testing revealed bilateral great toe extension was active movement with some resistance.  All other muscle strength testing was normal.  The Veteran did not have muscle atrophy.  The Veteran's deep tendon reflexes were normal.  The Veteran's sensory examination was normal and straight leg rise was negative.  The Veteran had mild radiculopathy of the left lower extremity but none in the right.  There was no ankylosis.  There were no other neurologic abnormalities or findings.  The Veteran did not have intervertebral disc syndrome (IVDS).  The examiner noted negative Babinski, negative clonus, and normal deep posterior tibial reflexes.  The examiner also noted an antalgic gait.  Toes (Hallux) extensor strengths on the left was 4-/5 and on the right was 4+/5.  The Veteran was able to demonstrate normal heel/toe gait.  The Veteran was noted as having a scar but it was not painful or unstable and did not have a total area equal to or greater than 39 square cm (6 square inches), or located on the head, face or neck.  The examiner noted that it was located in the central mid lumbar and was 11cm by .02cm.  The examiner noted that it was well healed.  The Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  

Based on the above, the Board finds that a rating in excess of 10 percent is not warranted.  The Veteran was not found to have forward flexion to 60 degrees or less, a combined range of motion less than 120 degrees, or muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis as required for the next higher rating.  Instead, the Veteran's forward flexion was to at worse 70 degrees with pain and his combined range of motion was to at worst 190 degrees.  
The Board acknowledges the lay reports of the Veteran's symptoms, to include pain; stiffness; trouble with prolonged standing, walking and sitting; trouble climbing stairs, bending and lifting overhead; difficulty rising from a seated position; sleep problems due to mild flare-ups; and trouble with dressing and yardwork.  However, the objective findings and lay reports only showed mild limitation of motion of the back that did not cause additional functional impairment or additional loss of range of motion, even taking into consideration pain and repetitive use.  

The Board also notes that the May 2015 examiner concluded that he could not determine functional loss after repeated use over time without resort to speculation without directly observing the Veteran.  While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Indeed, a higher rating cannot be based on medical speculation and certainly not lay speculation. 38 C.F.R. § 3.102 (2015).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  Additionally, the VA examiner indicated that the Veteran was not truly describing flare-ups.  Thus, the Board finds that the Veteran's symptoms and functional limitations do not more closely approximate the criteria for the next higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The Board has considered whether a higher evaluation may be warranted due to incapacitating episodes associated with intervertebral disc syndrome.  However, the medical evidence of record is against a finding that the Veteran has IVDS or had any incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician during the appeal period.  

The Board has also considered whether the Veteran is entitled to a higher rating for neurological impairment associated with his left lower extremity or a separate rating for any neurological impairment other than the noted rating for his left lower extremity.  While the Veteran reported symptoms in his left leg prior to May 8, 2015, the General Rating Formula contemplates disability of the low back "whether or not it radiates" and there was no objective evidence that showed that the Veteran's symptoms had manifested to a compensable degree under Diagnostic Code 8520.  Beginning May 8, 2015, it is factually ascertainable that the Veteran's low back disability causes mild sciatic nerve involvement of the left lower extremity.  See May 2015 VA examination.  As such, a compensable rating prior to May 8, 2015, and a rating in excess of 10 percent beginning May 8, 2015 for the Veteran's lower left extremity is not warranted.  In regards to the Veteran's right lower extremity, the Board notes the January 2015 VA treatment record that shows the Veteran reported pain radiating to both legs.  However, on physical examination at the May 2015 VA examination, the Veteran's right lower extremity was noted as normal.  As such, a separate rating for a neurological disability of the right lower extremity is not warranted.  

The Board also notes that the Veteran has a scar due to low back surgery.  However, as both examiners concluded that the scars were not painful, unstable, or the total area greater than 39 square centimeters (6 square inches), a separate rating for scars is not warranted.

Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating during this period.  However, the Veteran's competent and credible lay evidence regarding his symptoms are outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his service connected low back disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Other Considerations

Extraschedular

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's back disability.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion, ankylosis, and neurologic manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  
The Veteran's statements regarding his physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The inability to accomplish a task, such as those described is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, painful motion, and limitation of motion.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  

As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a rating in excess of 10 percent for degenerative disc disease, lumbar spine, is denied.  

Entitlement to a higher initial rating for left lower extremity radiculopathy (sciatic nerve) associated with degenerative disc disease, lumbar spine, currently evaluated as noncompensable prior to May 8, 2015, and 10 percent disabling beginning May 8, 2015 is denied.


REMAND

In a January 2016 statement, the Veteran indicated that he receives treatment at the Vet Center.  The Board notes that there are no Vet Center records associated with the Veteran's claims file.  As such, the Board finds that a remand is necessary to obtain such records and to return the claims file to the VA examiner that provided the May 2015 and December 2015 opinions for consideration of the newly associated records.    

Additionally, as noted above, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  That is, an August 2007 VA treatment record shows that the Veteran's main complaint was back pain which had prevented him from working for two years.  At the March 2009 VA examination the Veteran reported that he worked as a carpenter for many years and he quit five years prior due to back and neck pain.  The Veteran reported that he quit his job due to his back.  The May 2015 VA examiner noted that the Veteran's back impacted his ability to work in that he was not likely able to perform prolonged seated or bending or standing activities without symptom increase.  While the Veteran has provided evidence regarding his work history, the record is absent of any evidence regarding the Veteran's educational background.  As such, the Veteran should be provided with notice of how to establish a claim for TDIU and be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice regarding the TDIU claim and request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2. Provide the Veteran another opportunity to identify any pertinent treatment records for his acquired psychiatric disability.  In particular, the RO/AMC should attempt to obtain all available records from Vet Center as identified by the Veteran in a January 2016 letter.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

3. After the evidence is obtained, return the Veteran's claims file and a copy of this remand to the examiner that provided the May 2015 and December 2015 VA opinions.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should address whether in light of the newly obtained Vet Center records, is there any change to the VA opinions rendered in May 2015 and December 2015?  Please explain why or why not.

The examiner is requested to provide a thorough rationale for any opinion provided.

4. The RO/AMC should then determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation Service for extraschedular consideration.

5. After completing the above action, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


